DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 8/22/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-9, 11-12 and 19 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Blanchet (US 2010/0040926). 
As to claim 1, Blanchet discloses a method of making a structure for a fuel cell ([0007], [0008], the flowfield discussed throughout), comprising: providing a mesh or screen sheet having one or more edges ([0017], metal mesh, metal screen, also it is a plate thus has edges); forming the mesh or screen sheet into an undulating structure (figures 1-9, show the shape the flowfield/metal mesh/ metal screen, this is also discussed throughout); and treating one or more of the edges ([0022], the plate can be formed by weaving or welding, thus the edges are made and treated, discussed throughout). 
As to claim 2, Blanchet discloses wherein, further comprising pressing or flattening the undulating structure ([0031], discussed throughout).
As to claim 3, Blanchet discloses wherein, wherein the pressing or flattening is performed with a calendering roller ([0031], discussed throughout). 
As to claim 5, Blanchet does not specifically state,  yield strength of the pressed or flattened undulating structure is between 5 kgF/cm2 and 200 kgF/cm2. However, Blanchet discloses the same structure i.e. metal mesh within the same location and thus would have the same properties (see MPEP 2112.01). 
As to claim 8, Blanchet discloses wherein, the mesh or screen sheet is woven wire ([0009], [0010], discussed throughout). 
As to claim 9, Blanchet discloses wherein, the mesh or screen sheet is expanded metal ([0009], [0010], discussed throughout). 
As to claim 11, Blanchet discloses wherein, the undulating structure includes a corrugated feature (figures 1-8, [0010], discussed throughout). 
As to claim 12, Blanchet discloses wherein, the undulating structure includes a serpentine feature (figures 1-8, [0010], discussed throughout).  
As to claim 19, Blanchet discloses wherein, treating one or more of the edges includes at least one of weaving one or more of the edges, flattening one or more of the edges, hemming one or more of the edges, compressing one or more of the edges, folding one or more of the edges, cutting one or more of the edges, fusing one or more of the edges, brushing one or more of the edges, or encapsulating one or more of the edges ([0022], discussed throughout).  
Claims 1-2, 5-6, 8, 10-12, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Arcella (US 20130244131). 
As to claim 1, Arcella discloses a method of making a structure for a fuel cell ([0017] and [0018], discussed throughout), comprising: providing a mesh or screen sheet having one or more edges ([0017] and [0018], discusses the metallic mesh and discusses that it is in a plate and thus has edges; discussed throughout); forming the mesh or screen sheet into an undulating structure (figures 3 and 4, show the shape of the metal mesh, discussed throughout); and treating one or more of the edges ([0043], discuses weaving thus the edges are treated, also see [0047] and throughout). 
As to claim 2, Arcella discloses wherein, further comprising pressing or flattening the undulating structure ([0071], discussed throughout).
As to claim 5, Arcella does not specifically state wherein,  yield strength of the pressed or flattened undulating structure is between 5 kgF/cm2 and 200 kgF/cm2. However, Arcella discloses the same structure i.e. metal mesh within the same location and thus would have the same properties (see MPEP 2112.01, also see claim 15 for same materials below).
As to claim 6, Arcella discloses wherein, further comprising cleaning or passivating the undulating structure ([0047], discussed throughout). 
As to claim 8, Arcella discloses wherein, the mesh or screen sheet is woven wire ([0043], discussed throughout). 
As to claim 10, Arcella discloses wherein, the undulating structure includes a pleated feature (figure 4, [0070], discussed throughout). 
As to claim 11, Arcella discloses wherein, the undulating structure includes a corrugated feature (figure 4, [0070], discussed throughout). 
As to claim 12, Arcella discloses wherein, the undulating structure includes a serpentine feature (figure 4, [0070], discussed throughout).  
As to claim 15, Arcella discloses wherein, the screen or mesh sheet is formed of stainless steel, Chromium, Niobium, Zirconium, Nickel, Silver, Titanium, or alloys thereof ([0046], discussed throughout). 
As to claim 19, Arcella discloses wherein, treating one or more of the edges includes at least one of weaving one or more of the edges, flattening one or more of the edges, hemming one or more of the edges, compressing one or more of the edges, folding one or more of the edges, cutting one or more of the edges, fusing one or more of the edges, brushing one or more of the edges, or encapsulating one or more of the edges ([0043] and [0044], discussed throughout). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchet (US 2010/0040926) as applied to claim 1 above.
As to claim 10, Blanchet is silent to wherein, the undulating structure includes a pleated feature. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to change the structure to a pleated structure as a mere aesthetic design change or a mere change in shape (see MPEP 2144.04 I and MPEP 2144.04 IV B).  
Claims 4, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arcella (US 2013/0244131) as applied to claims 1 and 2 above.
As to claim 4, Arcella discloses wherein, wherein a height of the pressed or flattened undulating structure is between 0.2 mm and 1.5 mm ([0049], [0078], figures 3-4 and discussed throughout). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). 
As to claim 13, Arcella discloses wherein, a height of the undulating structure is in the range of 0.2 mm to 2.0 mm ([0049], [0078], figures 3-4 and discussed throughout). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
As to claim 14, Arcella discloses wherein, a distance between adjacent peaks of the undulating feature is in the range of 0.2 mm to 3.0 mm (figures 3-4, [0077] and discussed throughout). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
As to claim 17, Arcella discloses wherein, the screen or mesh sheet comprises wire having a diameter between 0.015 inches to 0.0005 inches ([0048], discussed throughout). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). 
As to claim 18, Arcella does not specifically state wherein, the screen or mesh sheet is a mesh having dimensions of 30 mesh to 500 mesh. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to optimize the mesh dimensions as a result effective variable as Arcella discloses that the number of wires affect the physical and electrical properties of the mesh and can be optimized ([0045] and see MPEP 2144.05 II). 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arcella (US 2013/0244131) as applied to claims 6 and 15 above, and further in view of Morita (US 2003/0224236).
As to claim 7, Arcella is silent to the method used to perform the passivating and thus is silent to wherein the method includes one or more of ultrasonic treatment, acid wash, immersion treatment and electrochemical treatment, Morita discloses a stainless-steel separator ([0013]) that has been treated with a passivation process i.e. immersion ([0023]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the passivated treatment from Morita within Arcella as the treatment provides goo corrosive resistance and low contact resistance ([0023], Morita, also see MPEP 2143 as known method within the art). 
As to claim 16, Arcella is silent to the specific type of stainless steel used. Thus, Arcella is silent to wherein the stainless steel is austenitic stainless steel. Morita discloses a stainless-steel separator ([0013]) wherein the stainless steel is austenitic stainless steel ([0022], [0028] and table 4). It would have been obvious to one of ordainry skill within the art at the time of the effective filling date of the invention to use the austenitic stainless steel from Morita within Arcella as a mere combing prior art elements according to known methods to yield predictable results or as a mere obvious to try given a finite number of options (see MPEP 2143 I). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2011/0053052. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724